Citation Nr: 1226819	
Decision Date: 08/03/12    Archive Date: 08/10/12

DOCKET NO.  08-34 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active service from September 1958 to December 1978.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a March 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.  The Montgomery RO retains jurisdiction over the claim.

In September 2010, the Board received medical record together with a cover letter waiving RO consideration and referring to "the member of the video board of the Board of Veterans' Appeals."  The Board has considered whether this submission constitutes a request to testify before a Board hearing in connection with this appeal; however, the language of the September 2010 statement does not, on its face, request a hearing but merely refers to a hearing when one had not been previously requested or scheduled.  

Additionally, neither the statement itself nor the evidence submitted with the statement makes any reference to hearing loss, nor do they otherwise have any apparent connection to the hearing loss issue that is the subject of this current appeal.

Moreover, the Veteran specifically indicated on the November 2008 substantive appeal on the hearing loss issue that he did not desire a Board hearing; no other statement of record expressly requests a Board hearing, and a recent June 2012 statement from him makes no suggestion that he was expecting a Board hearing for this appeal.  In light of the above, the Board concludes that he has not requested a Board hearing in connection with this appeal.

Of note, the evidence submitted with the September 2010 correspondence is a July 2010 VA cardiologist's note that presents no information plausibly related to the hearing loss issue on appeal.  However, the Veteran was granted a 100 percent rating for ischemic heart disease in May 2009.  If he intends to file a claim concerning the cardiac disability, he should do so with specificity at the RO.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran last underwent a VA compensation examination by an audiologist in July 2008 - now more than four years ago.  In addition, the results of the July 2008 and February 2007 VA audiological examinations are significantly different than the results shown on an intervening January 2008 VA audiology report.  

In a June 2012 written statement, the Veteran expressly requested that he be afforded a new VA audiological examination to update and further develop the evidence in this case.  While a new examination is not required simply because of the time which has passed since the last examination, the Board finds that a new audiological examination is warranted in this case.  

The Board has reached this determination with consideration of the number of years since the most recent audiological examination together with uncertainty raised by the inconsistency between the audiological examination reports currently of record.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file VA clinical records from the VAMC Birmingham and the Central Alabama Healthcare System from June 2008 to the present.

2.  Schedule the Veteran for an audiometric examination to determine the current severity of bilateral hearing loss.  The claims file must be made available to the examining audiologist for review in connection with the examination.  

In addition to identifying the appropriate objective test results, the examiner is asked to describe the functional effects caused by the hearing disability.

3.  Any necessary additional development deemed appropriate should be accomplished.  Thereafter, the claim should then be readjudicated.  

If the claim remains denied, issue a supplemental statement of the case containing notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal, and allow an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

